COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Marsha Bennett v. Raymond P. Jenkins, Walter Lucas, Ceasar
                              Moore, Jr., Juan Sanchez Munoz, and Renu Khator

Appellate case number:        01-21-00557-CV

Trial court case number:      2020-67065

Trial court:                  165th District Court of Harris County

      Appellant, Marsha Bennett, has filed a notice of appeal of the trial court’s September 13,
2021 order granting the plea to the jurisdiction, motion to dismiss, and motion for summary
judgment of appellees, Raymond P. Jenkins, Walter Lucas, Ceasar Moore, Jr., Juan Sanchez
Munoz, and Renu Khator.
       On March 22, 2022, appellant filed her appellant’s brief. On March 29, 2022, this Court
informed appellant that her March 22, 2022 appellant’s brief did not comply with Texas Rule of
Appellate Procedure 38.1. See TEX. R. APP. P. 38.1. Accordingly, the Court struck appellant’s
March 22, 2022 appellant’s brief and ordered appellant to file a corrected brief that complied with
the Texas Rules of Appellate Procedure within thirty days of the date of our order.
       On March 28, 2022, appellant filed a document titled “Motion for Brief Without
Argument,” requesting that the Court “move forward” with her case. The motion is denied.
Briefing is not yet complete in this case. See TEX. R. APP. P. 38.6; Bolling v. Farmers Branch
Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.) (“Only when we are
provided with proper briefing may we discharge our responsibility to review the appeal and make
a decision that disposes of the appeal one way or the other.”). Appellant’s corrected brief
remains due on or before April 28, 2022.

       It is so ORDERED.


Judge’s signature: ___________/s/ Julie Countiss___________________
Acting individually

Date: ___April 7, 2022_________